Exhibit 10.6 THIRD AMENDMENT TO TERM LOAN AGREEMENT This THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “ Amendment ”), is entered into as of September 10, 2015, by and among Lighting Science Group Corporation, a Delaware corporation (the “ Borrower ”), the Lenders (as defined below) signatory hereto, and Medley Capital Corporation, a Delaware corporation (“ Medley ”), as administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the “ Agent ”). W I T N E S S E T H: WHEREAS, the Borrower, the lenders from time to time party thereto (“ Lenders ”) and the Agent are parties to that certain Term Loan Agreement dated as of February 19, 2014, as amended by the First Amendment to Term Loan Agreement dated as of April 25, 2014 and by the Limited Consent and Second Amendment to Term Loan Agreement dated as of January 30, 2015 (as amended hereby and as may be further amended, restated, supplemented or otherwise modified from time to time, the “ Loan Agreement ”); WHEREAS, Borrower, Agent and Lender desire to amend the Loan Agreement, on the terms and subject to the conditions set forth. NOW, THEREFORE, in consideration of the foregoing and for other good and valid consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1. Defined Terms . Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the Loan Agreement. 2. Amendments to Loan Agreement . Upon satisfaction of the conditions to effectiveness set forth in Section 4 below, the Loan Agreement is hereby amended as follows: (a) Section 2.4(e)(vi)(B) of the Loan Agreement is hereby amended by deleting such Section in its entirety and replacing it with the following: “(B) At least one (1) Business Day prior to the date that Borrower redeems any Equity Interests permitted by Section 6.7(a)(ii), Borrower shall prepay the outstanding principal of the Obligations in accordance with Section 2.4(f) in an amount equal to the outstanding Obligations.” (b) Section 7.1 of the Loan Agreement is hereby amended by replacing the table set forth in such Section with the following table in lieu thereof: Fiscal Quarter Minimum EBITDA September 30, 2015 -($4,800,000); provided, that for the twelve-month period ending on September 30, 2015, EBITDA, for the purposes of calculating compliance with this Section 7.1 and for no other purpose, shall be increased by Eight Million Thirty Three Thousand and Seven Hundred and Fifty Dollars ($8,033,750) December 31, 2015 $5,200,000; provided, that for the twelve-month period ending on December 31, 2015, EBITDA, for the purposes of calculating compliance with this Section 7.1 and for no other purpose, shall be increased by Ten Million Five Hundred Thirty Three Thousand and Seven Hundred and Fifty Dollars ($10,533,750) March 31, 2016 EBITDA projected for such fiscal quarter in Borrower’s Projections delivered in accordance with clause (e) of Schedule 5.1(a) to the extent reasonably satisfactory to Agent; less an amount equal to 25% of such projected EBITDA for such fiscal quarter; provided, that for the twelve-month period ending on March 31, 2016, EBITDA, for the purposes of calculating compliance with this Section 7.1 and for no other purpose, shall be increased by Four Million Dollars ($4,000,000) June 30, 2016 EBITDA projected for such fiscal quarter in Borrower’s Projections delivered in accordance with clause (e) of Schedule 5.1(a) to the extent reasonably satisfactory to Agent; less an amount equal to 25% of such projected EBITDA for such fiscal quarter; provided, that for the twelve-month period ending on June 30, 2016, EBITDA, for the purposes of calculating compliance with this Section 7.1 and for no other purpose, shall be increased by Four Million Dollars ($4,000,000) Each fiscal quarter thereafter EBITDA projected for such fiscal quarter in Borrower’s Projections delivered in accordance with clause (e) of Schedule 5.1(a) to the extent reasonably satisfactory to Agent; less an amount equal to 25% of such projected EBITDA for such fiscal quarter 2 (c) Section 8.3 of the Loan Agreement is hereby amended by deleting such Section in its entirety and replacing it with the following: “8.3 Judgments . If one or more judgments, orders, or awards for the payment of money involving an aggregate amount of $250,000, or more (except to the extent covered (other than to the extent of customary deductibles) by insurance pursuant to which the insurer has not denied coverage) is entered or filed against a Loan Party or any of its Subsidiaries, or with respect to any of their respective assets, and either: (a) there is a period of forty-five (45) consecutive days at any time after the entry of any such judgment, order, or award during which (1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay of enforcement thereof is not in effect; (b) enforcement proceedings are commenced with respect to any such judgment, order, or award against any Loan Party, any subsidiary of a Loan Party, or any property of a Loan Party or a subsidiary of a Loan Party; (c) any Person becomes a lien creditor (as defined in the Code) as a result of or based upon any such judgment, order or award entered or rendered in the Geveran Litigation; or (d) as a result of the entry or rendition of any such judgment, order or award, any Lien in favor of Agent is (or with the passage of time, may become) subordinate in priority to any Lien arising from or created by such judgment, order or award.” (b)
